Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 6, 10, 21, and 27, in “Claims -  03/23/2021” have been acknowledged. 
This office action considers claims 1-11, 21-31 pending for prosecution, and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 03/23/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 11, 6, 10, 21, and 27 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Note: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig. 6; [0060]) = (element 100; Figure No. 6; Paragraph No. [0060]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-4, 7-8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabkin et al., of record (US 20160358933 A1 – hereinafter Rabkin).

(Re Claim 1) Rabkin teaches an electronic device (see the entire document; Figs. 1-2J; specifically, [0024]-[0090], and as cited below), comprising:

    PNG
    media_image1.png
    448
    520
    media_image1.png
    Greyscale

an array of memory cells (“A monolithic three-dimensional memory array is one in which multiple memory levels are formed above a single substrate…” – [0024], also see [0025]) comprising:
a channel material (comprising {512, 514}, Fig. 1J; [0070], [0076]) laterally proximate to tiers of alternating conductive materials (42 – see [0036] for it being conductive) and dielectric materials (32 – see [0033] for it being insulating), the channel 506; [0090]) proximate to the tiers (that is, 512, 514 extend between opposing sidewalls (right sidewall of left 506 & left sidewall of right 506)), and the channel material comprising a heterogeneous semiconductive material varying in composition across a width thereof (“…The first semiconductor material layer 512 comprises a first compound semiconductor material having a first band gap” – [0064]; “…a second semiconductor material layer 514 is deposited on the first semiconductor material layer 512…… the second compound semiconductor material has a second band gap that is narrower” – [0074] – therefore 512 and 514 are heterogeneous).  
(Re Claim 2) Rabkin teaches the electronic device of claim 1, wherein the heterogeneous semiconductive material comprises a heterogeneous structure comprising two or more different materials that each individually exhibit a substantially homogeneous composition thereof (“…The first semiconductor material layer 512 comprises a first compound semiconductor material having a first band gap” – [0064]; “…a second semiconductor material layer 514 is deposited on the first semiconductor material layer 512…… the second compound semiconductor material has a second band gap that is narrower” – [0074]. Therefore, 512 & 514 are separately homogeneous since they have distinct band gaps).   
(Re Claim 3) Rabkin teaches the electronic device of claim 1, wherein the heterogeneous semiconductive material comprises a single semiconductive material comprising two or more elements, wherein atomic concentrations of the two or more elements of the single semiconductive material vary across the width of the heterogeneous semiconductive material ([0064] states 512 maybe formed of GaAs and 0074] states 514 maybe formed of GaAs. However, due to different dopant concentrations in 512, 514, their bandgaps are different in the X-direction). 
(Re Claim 4) Rabkin teaches the electronic device of claim 1, wherein the heterogeneous semiconductive material comprises one or more of a nitride-containing material, an oxide-containing material, a semiconductive sulfide material, a semiconductive selenide material, a semiconductive phosphide material, a semiconductive arsenide material, a semiconductive telluride material, and a semiconductive antimonide material (see [0064] & [0074] for compositions of 512 and 514. They appear to meet the claim limitation).  
(Re Claim 7) Rabkin teaches the electronic device of claim 1, further comprising at least one barrier material (comprising {502L, 504L}; Fig. 2C; [0047], [0062]) adjacent to the heterogeneous semiconductive material, the at least one barrier material comprising a semiconductive material having a higher band gap than a band gap of the heterogeneous semiconductive material (502L may be formed of silicon oxide – that is comprising semiconductive material. Furthermore, 502L will have a higher bandgap than channel layer since it contains oxide).
(Re Claim 8) Rabkin teaches the electronic device of claim 7, wherein the at least one barrier material comprises a first barrier material on a sidewall of the heterogeneous semiconductive material (502L is formed on a sidewall of 512 shown in Fig. 2C).
(Re Claim 10) Rabkin teaches the electronic device of claim 8, wherein the at least one barrier material further comprises a second barrier material (504L is formed of conductive material such as tungsten – see [0051]) on sidewalls of the heterogeneous 
(Re Claim 11) Rabkin teaches the electronic device of claim 10, wherein the second barrier material comprises a heterogeneous material varying in composition across a width thereof (“The layer 504L can be formed as a single  material layer of homogeneous composition, or can include a stack of multiple material layers” – [0051] – therefore when a stack of multiple materials are used, 504L become heterogeneous).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig. 6; [0060]) = (element 100; Figure No. 6; Paragraph No. [0060]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rabkin.
(Re Claim 9) Rabkin teaches claim 8 from which claim 9 depends.
But, Rabkin does not expressly disclose wherein the first barrier material comprises a heterogeneous material varying in composition across a width thereof.
Rabkin teaches a second barrier layer (504L) comprised of multiple memory layers (that is heterogeneous).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to fabricate a first barrier layer that is heterogeneous since Rabkin teaches a second barrier layer (504L) comprised of multiple memory layers (that is heterogeneous). 
The ordinary artisan would have been motivated to modify Rabkin in the manner set forth above for, at least, this integration will provide fabricating a first heterogeneous layer to meet specific requirements of the first barrier layer.

Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Rabkin in view of Liu et al., of record (US 20190103411 A1 – hereinafter Liu).
(Re Claim 5) Rabkin teaches claim 1 from which claim 5 depends.
But, Rabkin does not expressly disclose wherein the heterogeneous semiconductive material comprises one or more of boron nitride, aluminum nitride, gallium nitride, indium nitride, gallium arsenide nitride, aluminum gallium nitride, indium gallium nitride, aluminum gallium arsenide nitride, indium gallium arsenide nitride, indium aluminum arsenide nitride, zinc oxide, indium oxide, tin oxide, cadmium oxide, gallium oxide, copper oxide, nickel oxide, titanium dioxide, hafnium, oxide, zirconium oxide, magnesium oxide, indium tin oxide, and indium antimonide.
However, it is well-known in the art to fabricate a heterogeneous semiconductor channel with well-known materials as taught by Liu ([0028] – “…The conductive channel 110 can be made of any suitable material (e.g., polysilicon, germanium (e.g., ZnO, indium gallium zinc oxide (IGZO), GaP), etc.)”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate heterogeneous material formed of ZnO of Liu with Rabkin. 
The ordinary artisan would have been motivated to integrate Liu into in the manner set forth above for, at least, this integration will provide a suitable heterogeneous channel with high band gap to fabricate vertical transistor for a memory cell.
(Re Claim 6) Combination of Rabkin and Liu teaches wherein the heterogeneous semiconductive material comprises one or more of one or more of ZnxSnyO, InxZnyO, InxSnyOz, ZnxO, InxGayZnzO, InxGaySizOa, InxO, SnxO, TixO, ZnxONz, MgxZnyO, InxZnyO, InxGayZnzO, ZrxInyZnzO, HfxInyZnzO, SnxInyZnzO, AlxSnyInzZnaO, SixInyZnzO, ZnxSnyO, AlxZnySnzO, GaxZnySnzO, ZrxZnySnzO, and InxGaySizO, InxAlyGazOa, and InxAlyGazN (Liu [0028] - “…The conductive channel 110 can be made of any suitable material (e.g., polysilicon, germanium (e.g., Ge or SiGe), SiC, a high band gap and high mobility material (e.g., ZnO, indium gallium zinc oxide (IGZO), GaP), etc.).

Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin in view of Werner (US 20140117412 A1 – hereinafter Werner) and in further view of Lin et al., of record (US 20190214402 A1 – hereinafter Lin).

(Re Claim 27) Rabkin teaches an electronic device (see the entire document; Figs. 1-2J; specifically, [0024]-[0074], and as cited below), comprising:
an array of memory cells (“A monolithic three-dimensional memory array is one in which multiple memory levels are formed above a single substrate…” – [0024], also see [0025]) comprising:
a channel material (comprising {512, 514}, [0070], [0076]) laterally proximate to tiers of alternating conductive materials (42 – see [0036] for it being conductive) and dielectric materials (32 – see [0033] for it being insulating), the channel material comprising a semiconductive material having a first band gap (“…The first semiconductor material layer 512 comprises a first compound semiconductor material having a first band gap” – [0064]) and 
wherein the heterogeneous semiconductive material has a second band gap different from the first band gap “…a second semiconductor material layer 514 is deposited on the first semiconductor material layer 512…… the second compound semiconductor material has a second band gap that is narrower” – [0074]).
But, Rabkin as applied above does not expressly disclose the second band gap is about 1 eV greater than the first band gap.
However, it is well known in the art to use semiconductor materials with varying band gaps as is also taught by Werner (in [0063] – Werner teaches two heterogeneous semiconductor layers where one band gap is greater than second band gap by at least 1 eV).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the two heterogeneous Werner into Rabkin structure. 
	The ordinary artisan would have been motivated to integrate Werner structure into Rabkin structure in the manner set forth above for, at least, this integration will provide one skilled in the art the ability to modify transistor characteristics by choosing different semiconductor materials with different band gaps.
But, the combination of Rabkin and Werner as applied above does not expressly disclose at least one barrier material extending vertically along at least one sidewall of the channel material, the at least one barrier material comprising a heterogeneous semiconductive material varying in composition across a width thereof.
In an analogous art, Lin teaches at least one barrier material extending vertically along at least one sidewall of the channel material (Lin: 112 containing 109 on the sidewall of channel 114 in Fig. 1B), the at least one barrier material comprising a heterogeneous semiconductive material varying in composition across a width thereof (112 also has 110. 112 is formed for a silicon oxide layer 109, a silicon nitride layer 110. Therefore, heterogeneous – see Lin [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Lin with Rabkin and Werner structure. 
	The ordinary artisan would have been motivated to integrate Lin structure into Rabkin and Werner structure in the manner set forth above for, at least, this integration will protection of the channel layer since layer 112 will prevent diffusion of any material into the channel layer. 112 will have a higher band gap the channel layer since the 112 
(Re Claim 28) Combination of Rabkin, Werner and Lin teaches the electronic device of claim 27, wherein the heterogeneous semiconductive material comprises a heterogeneous structure comprising two or more different materials that each individually exhibit a substantially homogeneous composition (Rabkin “…The first semiconductor material layer 512 comprises a first compound semiconductor material having a first band gap” – [0064]; “…a second semiconductor material layer 514 is deposited on the first semiconductor material layer 512…… the second compound semiconductor material has a second band gap that is narrower” – [0074]. Therefore, 512 & 514 are separately homogeneous since they have distinct band gaps).  
(Re Claim 29) Combination of Rabkin, Werner and Lin teaches the electronic device of claim 27, wherein the heterogeneous semiconductive material comprises a single semiconductive material comprising two or more elements, wherein atomic concentrations of the two or more elements of the single semiconductive material vary across the width of the heterogeneous semiconductive material (Rabkin [0064] states 512 maybe formed of GaAs and [0074] states 514 maybe formed of GaAs. However, due to different dopant concentrations in 512, 514, their bandgaps are different in the X-direction).
(Re Claim 30) Combination of Rabkin, Werner and Lin teaches the electronic device of claim 27, wherein the semiconductive material of the channel material and the heterogeneous semiconductive material of the at least one barrier material comprise semiconductive materials having at least one element common therebetween (In [0064], 
(Re Claim 31) Combination of Rabkin, Werner and Lin teaches the electronic device of claim 30, wherein each of the semiconductive material of the channel material and the heterogeneous semiconductive material of the at least one barrier material comprises one of a nitride-containing material, an oxide-containing material, or an indium antimonide-containing material (Rabkin: see [0064] & [0074] for compositions of 512 and 514. They appear to meet the claim limitation).  

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin in view of Chen et al. (US 20160035886 A1 – hereinafter Chen) and in further view of Lim et al., of record (US 20160172296 A1 – hereinafter Lim).
(Re Claim 21) Rabkin teaches an electronic device (see the entire document; Figs. 1-2J; specifically, [0024]-[0074], and as cited below), comprising:
an array of vertical memory cells (“A monolithic three-dimensional memory array is one in which multiple memory levels are formed above a single substrate…” – [0024], also see [0025]) positioned along respective vertical channels to define vertical memory strings (49; Fig. 1), each vertical channel comprising: 
a channel material within each vertical channel (comprising {512, 514}, [0070], [0076]), the channel material varying in composition across a width thereof within the vertical channel (“…The first semiconductor material layer 512 comprises a first a first band gap” – [0064]; “…a second semiconductor material layer 514 is deposited on the first semiconductor material layer 512…… the second compound semiconductor material has a second band gap that is narrower” – [0074] – therefore 512 and 514 are with varying in composition). 
But, Rabkin as applied does not expressly disclose the channel material comprising a single material varying in composition across a width thereof within the vertical channel.
However, it is well known in the art to have a single channel material varying in composition across a width thereof within the vertical channel as also taught by Chen (“the channel 115 has a channel doping profile comprising at least one of the horizontal gradient or the vertical gradient” – Chen [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a single channel material varying in composition across a width thereof within the vertical channel as taught by Chen into Rabkin structure.
The ordinary artisan would have been motivated to integrate Chen into Rabkin in the manner set forth above for, at least, this integration will provide way to build a channel to alter a channel profile of the thermal pressure, thermal temperature, thermal duration, thermal gas, or thermal flow rate (Chen – [0027]).
But, the combination Rabkin and Chen as applied above does not expressly disclose an electronic system comprising a processor operably coupled to an input device and an output device.
Lim – Fig. 16 shows an electronic system (1300) with a processor (CPU 1330), coupled to an input and output device (User interface 1350) with a flash memory system (1310).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the processor operably coupled to an input device and an output device into the combination of Rabkin and Chen.
The ordinary artisan would have been motivated to integrate Lim into the combination of Rabkin and Chen in the manner set forth above for, at least, this integration will provide way to build an electronic system with specific memory configuration as taught by Lim.
(Re Claim 22) Combination of Rabkin, Chen and Lim teaches the electronic system of claim 21, wherein the channel material comprises a heterogeneous structure comprising two or more different semiconductive materials that each individually exhibit a substantially homogeneous composition (Rabkin “…The first semiconductor material layer 512 comprises a first compound semiconductor material having a first band gap” – [0064]; “…a second semiconductor material layer 514 is deposited on the first semiconductor material layer 512…… the second compound semiconductor material has a second band gap that is narrower” – [0074]. Therefore, 512 & 514 are separately homogeneous since they have distinct band gaps).  
Re Claim 23) Combination of Rabkin, Chen and Lim teaches the electronic system of claim 21, wherein the channel material comprises a single semiconductive material comprising two or more elements and exhibiting a compositional gradient of the two or more elements across the width thereof (Rabkin [0064] states 512 maybe formed of GaAs and [0074] states 514 maybe formed of GaAs. However, due to different dopant concentrations in 512, 514, their bandgaps are different in the X-direction).  

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin, Chen in view of Lim and in further view of Lin.
(Re Claim 24) Combination of Rabkin, Chen and Lim teaches claim 21 from which claim 24 depends.
But, they do not expressly disclose wherein each vertical memory cell further comprises a barrier material on a first side of the channel material and another barrier  material on a second side of the channel material opposite the first side within the vertical channel.
However, Lin teaches wherein each vertical memory cell further comprises a barrier material on a first side of the channel material and another barrier material on a second side of the channel material opposite the first side within the vertical channel (Lin: Fig. 1B show a first barrier 109 on the left and a second barrier 110 on the right side of the channel respectively).
Lin with Rabkin, Chen and Lim structure. 
	The ordinary artisan would have been motivated to integrate Lin structure into Rabkin, Chen and Lim structure in the manner set forth above for, at least, this integration will protection of the channel layer since layer 112 will prevent diffusion of any material into the channel layer. 112 will have a higher band gap the channel layer since the 112 is formed of semiconductors and nitride or oxide as is well known while the channel is formed of only semiconductors. 
(Re Claim 25) Combination of Rabkin, Chen, Lim and Lin teaches the electronic system of claim 24, wherein each of the barrier material and the another barrier material comprises a semiconductive material having a higher band gap than the band gap of the channel material (Lin: 112 will have a higher band gap the channel layer since the 112 is formed of semiconductors and nitride or oxide as is well known while the channel is formed of only semiconductors – see Fig. 1B; [0037]).  
(Re Claim 26) Combination of Rabkin, Chen, Lim and Lin teaches the electronic system of claim 21, wherein the channel material comprises one or more of a metal nitride-containing material, a metal oxide-containing material, and an indium antimonide-containing material (Rabkin: see [0064] & [0074] for compositions of 512 and 514. They appear to meet the claim limitation).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/OMAR F MOJADDEDI/Examiner, Art Unit 2898